
	

116 SRES 181 ATS: Supporting the designation of the week of April 8 through April 12, 2019, as “National Specialized Instructional Support Personnel Appreciation Week”.
U.S. Senate
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 181
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2019
			Ms. Hassan (for herself, Mr. Cornyn, Mr. Alexander, Mr. Casey, Ms. Ernst, Mr. Hoeven, Mr. Isakson, Mr. Jones, Mr. Kaine, Mrs. Murray, and Ms. Smith) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of the week of April 8 through April 12, 2019, as National Specialized Instructional Support Personnel Appreciation Week.
	
	
 Whereas there are more than 1,000,000 specialized instructional support personnel serving the schools and students of the United States, including—
 (1)school counselors; (2)school social workers;
 (3)school psychologists; and (4)other qualified professional personnel, such as—
 (A)school nurses; (B)psychologists;
 (C)social workers; (D)occupational therapists;
 (E)physical therapists; (F)art therapists;
 (G)dance and movement therapists; (H)music therapists;
 (I)speech-language pathologists; and (J)audiologists;
 Whereas specialized instructional support personnel provide school-based prevention and early intervention services to reduce barriers to learning;
 Whereas specialized instructional support personnel work with teachers, school leaders, and parents to ensure that all students are successful in school;
 Whereas specialized instructional support personnel encourage multidisciplinary collaboration to promote student and school success;
 Whereas specialized instructional support personnel provide educational, social, emotional, and behavioral interventions and activities that support—
 (1)student learning; and (2)teaching;
 Whereas specialized instructional support personnel help to create environments that are safe, supportive, and conducive to learning;
 Whereas safe and supportive school environments are associated with improved academic performance; Whereas specialized instructional support personnel support—
 (1)student communication; (2)the development of social skills by students;
 (3)the physical wellness of students; (4)the physical development of students; and
 (5)the behavioral, emotional, and mental health of students; and Whereas specialized instructional support personnel serve all students who struggle with barriers to learning: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of April 8 through April 12, 2019, as National Specialized Instructional Support Personnel Appreciation Week;
 (2)recognizes that specialized instructional support personnel implement evidence-based practices to improve student outcomes;
 (3)commends— (A)those individuals who work as specialized instructional support personnel; and
 (B)the individuals and organizations that support the efforts made by specialized instructional support personnel to promote and improve the availability of specialized instructional support services;
 (4)encourages Federal, State, and local policymakers to work together to raise awareness of the importance of specialized instructional support personnel in school climate and education efforts;
 (5)recognizes the important role of specialized instructional support personnel in efforts to improve mental health, reduce drug use, and improve overall community safety for students; and
 (6)encourages experts to share best practices so that others can replicate the success of those experts.
			
